Park, C. J.,
(dissenting.) The legislation pertaining to this controversy has been as follows :—
The act of 1849, which was in force when the contract was made, provided that a party should not be bound by such a contract to pay usurious interest, and made the contract void so far as it related to interest. The act of 1872 declared that the defendant should be bound by his contract, and gave the plaintiffs the right to enforce the same. The act of 1873 repealed the act of 1872. Here legislation ended upon the subject, before anything had been done by the plaintiffs towards enforcing their contract, save bringing their suit.
Now it is said that the act of 1872 was more effectual in its operation than either of the other acts; for it conferred upon the plaintiffs a vested right to enforce their contract, which the act of 1866 was powerless to prevent, although in force at the time the contract was made, and which the act .of 1873 was ineffectual to take away.
It seems unreasonable to me that if rights were vested in either of these parties by either of these acts, the act of 1866 did not vest in the defendant the right to make void the contract to pay usurious interest, inasmuch as that act was in force at the making of the contract.
The case of Welch v. Wadsworth, 30 Conn., 149, made it a grave question whether such right was not vested in the defendant in that case, which is similar to this; but the court, in an elaborate opinion, came to the conclusion that such right did not exist. •'
If the right to defend against this contract was not vested in the defendant by the act of 1866, it seems to me clear that the act of 1872 conferred no vested right upon the plaintiffs to enforce the contract. The right to defend against a contract must be at least equal to the right to enforce the same contract. The one right is as valuable as the other. The one ought to be as extensive as the other. The one is property, and capable of being vested, as much as the other. Both pertain to the same subject matter and in equal degree. The respective rights are correlative, and equal as correlates in every respect.
*577If a man discharges a debt of a thousand dollars that I owe him, I am a thousand dollars richer, although I have no more property than I had before. If I have a right which will bar a claim of a thousand dollars against me, I am a thousand dollars richer than I would be without such right. How is it possible then that the act of 1872 conferred a vested right upon the plaintiffs to enforce this contract, which the act of 1878 could not impair, when the act of 1866, in force when the contract was made, conferred no vested right upon the defendant to defend against it ? All that was conferred upon the .plaintiffs by the act of 1872 was taken from the defendant. The defendant was deprived to the ■same extent as the plaintiffs were benefited. It seems to me impossible to discriminate between these parties in favor of vested rights in the plaintiffs. The Maine Law (popularly so called) made it criminal to sell spirituous and intoxicating liquor's by other than town agents, and barred a recovery in all cases of such sales. The legislature in 1863 validated such sales, and made the debt collectible. Suppose, the day after the act of 1863 had come in force, the legislature had discovered that it had made a mistake. Was it so that the error could not have been corrected ? that the vested rights interposed an effectual barrier to such correction ?
Such cases are different from those where confirming acts have been passed validating defective marriages, deeds, wills, district and town meetings, and other transactions, where through ignorance or accident some requirement of the law had not been fully complied with, or had been wholly overlooked, or where want of authority in some official had made his proceedings invalid. In all such cases the thing sought to be accomplished was lawful and right, and equity and good policy required that the act should be confirmed. Public policy in these cases, as well as vested rights that have grown up under the confirming acts, would prevent a subsequent legislature from undoing what a previous legislature had done. But the confirming act in question was of a different character. What equity existed in these plaintiffs which required that they should have the right to enforce a *578contract that they voluntarily made knowing it to be unlawful ? It is against a well established rule to hold that they were entitled to relief from the consequences of their own deliberate act in violating the law. The forfeiture was voluntarily incurred, and the confirming act was simply gratuitous relief. It only furnished a remedy where none existed. The plaintiffs might have availed themselves of its benefits, by enforcing their contract before its repeal; but having neglected to do so, their remedy is gone. I think no interest should be allowed.
In this opinion Loomis, J., concurred.